Title: George Washington and Horatio Gates to the Virginia Legislature, 28 December 1784
From: Washington, George,Gates, Horatio
To: Virginia Legislature



Annapolis [Md.] December 28th 1784.

To the Honorable the General Assembly of the Commonwealth of Virginia
Pursuant to the resolves of the Honble the Senate & House of Delegates, and conformably to the direction of the Executive authority of the State, we repaired to the City of Annapolis, and held a Conference with Gentlemen appointed by the Legislature of Maryland—the result of which is contained in the Inclosure, No. 1.
In consequence of the opinion given by the Conferrees, the Legislature of Maryland have passed the Act inclosed, No. 2 and the Resolves No. 3.
It may be necessary for us to explain the reason for the provision in the Act “that if Subscriptions should be taken in, or a meeting of Subscribers directed by the Legislature of Virginia at times different from those in the Act, then there should be a meeting at the time appointed by Virginia; and Subscriptions made at times by them appointed, should be received”—It was thought by the Conferrees to be most proper to appoint certain times in the Act, but as it was doubtful whether the Act would get to Virginia in time to be adopted at the present Session of the Assembly, it was judged necessary to make a provision to accomodate the Scheme to an Act to be passed by Virginia, at the next Session of their Assembly, without the necessity of having recourse again to the Legislature of Maryland; but it is the opinion of the Conferrees, that an Act upon similar principles to that passed by Maryland ought, if possible, to be passed by the Assembly of Virginia at this Session. This would give a speedy beginning to the work, and an oppertunity of embracing

the present favorable state of things for accomplishing the views of the two States.
The Act appears to us from every consideration we can give it to be founded on just & proper principles, and to be calculated to answer in every respect the purpose for which it is designed—we conceive it our duty therefore to declare, that it meets our entire approbation.
The reasons why this Act has not the Signature of the chief Magistrate are, because he is not present—and because it wants not this formality to give it validity.
We should do injustice to our feelings, were we not to add that, we have been happy in meeting Gentlemen of liberallity & candour—impressed with the importance of accelerating the purposes of the Legislature of Virginia of opening a free and easy intercourse with the Western territory, and the extension of the inland Navigation of the Eastern Waters—and that, there has been a perfect accordance of Sentiment in the Legislature of the State.
Submitted, respectfully, by

Go: Washington
Horatio Gates.

